Citation Nr: 0106772	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  94-11 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  A hearing was held before a hearing officer at the 
RO in December 1993, and the hearing officer's decision was 
entered in February 1994.  

The appeal was last before the Board in September 1998, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the appellant 
in April 2000, continued to deny the benefit sought on 
appeal.

Thereafter, the appeal was returned to the Board.  



FINDINGS OF FACT

1.  The veteran's death, at age 65 in August 1992, was "due 
entirely to natural causes".

2.  At the time of the veteran's death, service connection 
was in effect for schizophrenic reaction, rated 50 percent 
disabling.

3.  No cardiac pathology, to include coronary artery disease, 
was shown until many years after the veteran's period of 
service.

4.  Impairment related to the veteran's service-connected 
schizophrenic reaction did not contribute substantially or 
materially to cause death.  


CONCLUSIONS OF LAW

1.  Heart disease, including coronary artery disease, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112 
(West 1999 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that all relevant facts have been properly 
developed, and no further assistance to the appellant is 
required to comply with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Copies of 
all indicated treatment records have been obtained.  

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  In addition, to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

At the time of the veteran's death, service connection was in 
effect for schizophrenic reaction, rated 50 percent 
disabling.

The official death certificate reflects that the veteran's 
death, at age 65 in August 1992, was "due entirely to natural 
causes".  In this regard, on August 24, 1992, the veteran, in 
an unconscious state, was admitted to a non-VA facility after 
having suffered a suspected myocardial infarction the 
preceding evening.  On physical examination, he was 
unresponsive to "noxious stimuli" and the impression on an 
electroencephalogram implicated findings "consistent with the 
neurologic diagnosis of brain death."  The veteran died 
("[e]xpired") on August 27, 1992; the significant findings 
included myocardial infarction and cardiac arrest.

The appellant contends that the "massive heart attack" 
implicated in the veteran's death was precipitated, at least 
in part, by his service-connected "nervous condition".  
Specifically, she avers that impairment associable with the 
latter occasioned an "inability [on the veteran's part] to 
seek medical help", elaborating that it "did not allow him to 
go to a doctor" for pertinent treatment which might at least 
have enabled him to live longer.  

Service medical records are negative for any reference to 
heart disease.  In a September 1993 statement, David J. 
Mykoff, M.D., observed that the veteran died from a "[h]eart 
[a]ttack" and added that, owing to the veteran's 
"depression", he "did not seek medical help for his symptoms 
soon enough".  In a May 1994 submission, Dr. Mykoff indicated 
that the "psychological effects" of the veteran's, in 
essence, service-incurred "psychological" impairment, 
rendered the veteran "unable to follow medical advice for the 
care of his heart disease"; rather, the veteran "den[ied]" 
both his heart disease and its treatment.  Therefore, in Dr. 
Mykoff's opinion, the veteran's service-connected 
"psychological problems played a contributing role in his 
death."  

In January 1998, the veteran's file was reviewed by two VA 
physicians.  Following their review of the file, they 
concluded that there was "no direct relationship between the 
[veteran's] service related schizophrenia and the development 
of [the] coronary artery disease which led to [his] fatal 
myocardial infarction"; that the veteran was brought to the 
above-cited non-VA facility "in cardiogenic shock after 
suffering cardiac arrest", the same being "a massive injury 
which could not have been withstood under any circumstance, 
and there is no possibility that the veteran could have 
survived this if he had not had the service related 
schizophrenia"; that the "veteran was found to be brain dead 
from anoxic injury shortly after arrival at the [non-VA 
facility]" and that "[t]here was no possibility that the 
service related schizophrenia hastened the development of 
anoxic injury"; and that "[t]he veteran's death was due to 
advanced coronary artery disease unrelated to [his] service 
connected schizophrenic reaction."  

In a February 1999 submission, Dr. Mykoff reiterated, 
verbatim, the narrative, as quoted above, which was reflected 
in his May 1994 submission.  In an April 1999 memorandum from 
one of the VA physician's who had reviewed the veteran's file 
in January 1998, the physician, after noting that he had 
"again reviewed" the veteran's file, indicated that he did 
"not agree with" the conclusions advanced by Dr. Mykoff in 
his February 1999 submission.  He added that he did "not see 
any evidence in" Dr. Mykoff's February 1999 submission "that 
would lead [him] to change" any of the conclusions advanced 
in conjunction with his review of the veteran's file in 
January 1998; and that he still could "find no reason why 
[the] veteran's death from ventricular fibrillation could be 
ascribed to his service connected" schizophrenia.  He added 
that, "[p]lease note that not seeking medical care bears no 
relationship to sudden death from acute onset ventricular 
fibrillation."  


In considering the appellant's claim for service connection 
for the cause of the veteran's death, the Board observes, at 
the outset, that there is no evidence documenting coronary 
artery disease (or any other cardiac pathology) until many 
years after the veteran was discharged from service, which 
consideration negates any notion of according service 
connection therefor on a presumptive basis in accordance with 
the provisions of 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R.          
§§ 3.307, 3.309.  The lone evidence favorable to the 
appellant's claim inheres in the several statements submitted 
by Dr. Mykoff.  The substance of Dr. Mykoff's submissions, 
consistent with the appellant's above-stated contentions, is 
that, owing to impairment associable with his service-
connected schizophrenia, the veteran ignored/denied his heart 
disease and eschewed seeking related treatment.  As a 
consequence of the same, Dr. Mykoff indicates that the 
veteran's service-connected psychiatric impairment must be 
seen as having "played a contributing role" in the cardiac 
event implicated in his death.  The Board rejects Dr. 
Mykoff's foregoing opinion owing to a number of 
considerations.  First of all, there is no indication that 
Dr. Mykoff witnessed the cardiac event (in which the veteran 
was reportedly sleeping and snoring and then went "silen[t]" 
and stopped "breathing") which occurred the evening preceding 
the veteran's admission to the non-VA facility.  Such 
consideration compromises the clinical integrity of his 
related opinion.  See Harvey v. Brown, 6 Vet. App. 390, 394 
(1994).  Of yet greater significance, Dr. Mykoff's opinion 
lacks materiality to the extent that it was not accompanied 
by any scientific evidence or research probative of the 
rationale he  advanced.  See, e.g., Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (clinical opinion that there was a 
causal connection between impairment, i.e., "stress", related 
to service-incurred disablement and veteran's fatal heart 
disease lacked "material[ity]" to extent "scientific evidence 
probative of the theory advanced" was not provided).  It also 
bears emphasis that, although the record reflects that the 
veteran was "a heavy smoker" who continued to smoke after 
suffering an initial myocardial infarction several years 
preceding his death, and smoking is a recognized risk factor 
for heart disease, see Wray, supra, Dr. Mykoff did not 
comment as to whatever role (if any) the veteran's smoking 
history may have played in his demise.  Moreover, although 
Dr. Mykoff indicates that the veteran's service-connected 
psychiatric impairment "played a contributing role in his 
death (italics added)", the Board would respectfully point 
out that a merely contributory cause of death "is inherently 
not one related to the principal cause"; rather, in 
determining whether service-incurred disablement "contributed 
to death, it must be shown that" the same "contributed 
substantially or materially (italics added)" to cause death.  
See 38 C.F.R. § 3.312(c)(1).  Given the foregoing reasoning 
(and even ignoring the potentially dispositive clinical 
saliency of the observation advanced by the VA physician in 
his April 1999 memorandum, i.e., "[p]lease note that not 
seeking medical care bears no relationship to sudden death 
from acute onset ventricular fibrillation"), and because the 
clinical rationale advanced by Dr. Mykoff comprises the only 
competent evidence favorable to the appellant's claim, the 
Board is constrained to conclude that the preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 1112, 1131, 1310; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 3.307, 
3.309, 3.312.  

Finally, the Board would point out that it recognizes, based 
on her several submissions as well as her testimony at her 
December 1993 personal hearing, that the appellant feels 
strongly that impairment related to the veteran's service-
connected psychiatric impairment played a clinically decisive 
role in his death.  While the Board is sensitive to her view 
in the foregoing regard, it must respectfully point out that 
she is, as a lay person, not competent to opine as to matters 
which require medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  




ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

